Citation Nr: 1141008	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for facet arthralgia of the lumbosacral spine (claimed as a back disorder). 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Donna D. Ebaugh







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from March 1979 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in St. Petersburg, Florida.

The Board acknowledges that the Veteran requested a hearing in his Substantive Appeal Form 9.  The Board previously Remanded the case in order to schedule a travel board hearing.  The travel board hearing was scheduled for a date in August 2011 but the Veteran did not appear.  The Board notes that the letter informing the Veteran of his scheduled hearing was sent to the correct address despite the actual Remand being sent to the Veteran's old address.  The Remand was also sent to the Veteran's representative.  Subsequently, his representative submitted an informal hearing presentation and did not request to reschedule the hearing or offer any good cause for why the Veteran could not appear before the Board at the August 2011 hearing.  Therefore, his hearing request is considered to have been withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In support of his assertion of having chronic back problems since service discharge, the Veteran submitted authorization and consent forms for medical records from his family practitioner, Dr. P., for the time frame from 1995 to the present.  The RO duly requested records from Dr. P. but only received records dated from October 2005.  The Veteran was not informed of such.  Rather, in its September 2008 statement of the case, the RO misinformed the Veteran that records from Dr. P from 1995 to the present had been obtained and considered.  The Veteran should be informed that Dr. P. did not send records with treatment dates prior to October 2005 and be given an opportunity to provide those records himself.  

Similarly, the Veteran submitted an authorization and consent form for medical records from Dr. S., for treatment of his low back from 2003 to the present.  The RO requested records from Dr. S. and received records dated from February 2003.  However, a review of the February 2003 record indicates that the Veteran was being seen for a follow-up visit regarding his chronic back pain.  Such suggests that the Veteran had been seen prior to February 2003 for complaints of low back pain.  The Veteran should be informed that Dr. S. did not send records prior to February 2003 and be given an opportunity to provide those records himself.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA examination in January 2008.  Although the January 2008 VA examiner indicated that he read the case file, and he cited treatment for low back pain in service, the examiner did not address the Veteran's complaints of continuity of symptomatology.  Indeed, the VA examiner stated that one of the reasons for the negative nexus opinion was that the Veteran did not seek treatment for his low back until approximately 10 years following service discharge.  However, the Veteran has reported that he sought treatment for low back pain within one year of discharge from service.    

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.   Here, it is unclear as to whether the Veteran's contentions regarding continuity of symptomatology were considered.  Therefore, records of treatment prior to 2003 for low back pain or disability are received, the Board finds that another VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See Barr, 21 Vet. App. at 312.

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Regarding Dr. P., as the Veteran's original authorization and consent form may have expired, send another authorization and consent form to the Veteran.  Notify the Veteran that although he reports treatment from Dr. P., from 1995 to the present, the earliest received records are dated in October 2005.  Invite the Veteran to submit his own records, if any, dated prior to October 2005.  Further, with a newly executed authorization and consent form, the AMC/RO should contact Dr. P. to clarify whether records dated prior to October 2005 are available and request those records.  Any negative response should be noted in the file. 

2.  Regarding records from Dr. S., as the Veteran's original authorization and consent form may have expired, send another authorization and consent form to the Veteran.  Notify the Veteran that although he indicated that he received treatment from Dr. S. from 2003 to the present and that records from that time period are associated with the claims file, there is evidence that he received treatment from Dr. S. prior to February 2003.  Invite the Veteran to submit any records that he might obtain dated prior to February 2003.  Further, with a newly executed authorization and consent form, the AMC/RO should contact Dr. S. and clarify whether records dated prior to February 2003 are available and request those records.  Any negative response should be noted in the file. 

3.  If and only if records showing treatment for low back disability prior to 2003 are received and associated with the claims file, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his current low back disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current low back disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder had its onset in or is related to service.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and 
that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO should re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

